

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN




The MDU Resources Group, Inc. 401(k) Retirement Plan, (as restated June 1, 2009)
(the “Plan”), is hereby further amended, effective January 1, 2010, unless
otherwise indicated, as follows:


1.
By adding the following sentence to the end of the “Introduction:”



Effective January 1, 2010, the Plan was amended to provide Retirement
Contributions to those employees who were Participants in the MDU Resources
Group, Inc. Pension Plan for Non-Bargaining Unit Employees, the Knife River
Corporation Salaried Employees’ Pension Plan, and the Williston Basin Interstate
Pipeline Company Pension Plan, for which future benefits accruals ended as of
December 31, 2009.


Explanation:  This amendment adds to the historical provision to the K-Plan that
the Pension Plans named in the amendment are being frozen effective December 31,
2009, and a Retirement Contribution will be provided as a replacement
contribution to impacted Participants.


2.
By adding  the definition of “Gross Compensation” to Article I of the Plan, as
follows:



Gross Compensation – All taxable Compensation paid to an Eligible Employee by
the Employer, including but not limited to wages, salary, bonuses, and incentive
compensation.


Explanation:  This amendment defines the term “Gross Compensation” as used for
testing purposes.


3.
By adding the definition of “Spouse” to Article I of the Plan, as follows:



Spouse – A “Spouse” means a person of the opposite gender who is legally married
or legally separated from the Participant.


Explanation:  This amendment clarifies the definition of spouse to be consistent
with other MDU Resources Group, Inc. benefit plans.


4.
By adding the definition of “Company Pension Plan” to Article I of the Plan, as
follows:



Company Pension Plan.  Any one or more of the following pension plans: MDU
Resources Group, Inc. Pension Plan for Non-Bargaining Unit Employees, Knife
River Corporation Salaried Employees’ Pension Plan,

 
1

--------------------------------------------------------------------------------

 



and Williston Basin Interstate Pipeline Company Pension Plan.


Explanation: This amendment adds the definition of “Company Pension Plan” for
purposes of the new Retirement Contribution being made on behalf of Participants
whose Pension Plan accruals are frozen, effective December 31, 2009.


5.
By replacing “Special Contribution” with “Retirement Contribution” throughout
the Plan.



Explanation:  This amendment changes phrases for consistency when identifying
additional employer contributions other than profit sharing contributions.


6.
Effective as of January 1, 2009, by adding the following new Section
4A.6  Election to Receive Required Minimum Distributions for 2009 to the Plan
immediately following Section 4A.5 thereof:



4A.6           Election to Receive Required Minimum Distributions for
2009.  Notwithstanding any other provision of this Section 4A of the Plan, a
Participant or Beneficiary who would have been required to receive a required
minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of
the Code (“2009 RMDs”), and who would have satisfied that requirement by
receiving distributions that are: (i) equal to the 2009 RMDs; or (ii) one or
more payments in a series of substantially equal distributions (that include the
2009 RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s designated Beneficiary, or for a period of
at least 10 years (“Extended 2009 RMDs”), will not receive those distributions
for 2009 unless the Participant or Beneficiary chooses to receive such
distributions. Participants and Beneficiaries described in the preceding
sentence will be given the opportunity to elect to receive the distributions
described in the preceding sentence. In addition, notwithstanding Section 4.7 of
the Plan, and solely for purposes of applying the direct rollover provisions of
the Plan, 2009 RMDs and Extended 2009 RMDs will be treated as eligible rollover
distributions.


Explanation:  This amendment incorporates the required temporary waiver of the
Required Minimum Distribution rules under the Worker, Retiree and Employer
Recovery Act of 2008 (“WRERA”), and allows amounts distributed as 2009 Required
Minimum Distributions to be rolled over into an IRA or other retirement plan.
 


7.
By replacing footnote 5 to Supplement D-2 of the Plan, in its entirety, as
follows:



5  Requirement to be an Active Employee on the last day of the Plan Year does
not apply to Bitter Creek Pipelines, LLC, Fidelity Exploration & Production
Company, Great Plains Natural Gas, Intermountain Gas

 
2

--------------------------------------------------------------------------------

 



Company, and Rocky Mountain Contractors, Inc. (union).  In addition, completion
of 1,000 Hours of Service does not apply to Rocky Mountain Contractors, Inc.
(union).


Explanation:  This amendment clarifies the Affiliates whose employees are not
required to be an Active Employee on the last day of the Plan Year or required
to complete 1,000 Hours of Service in order to share in the Supplement D-2
Retirement Contribution.


8.
Effective January 1, 2006, by adding MDU Construction Services Group, Inc. and
Hawaiian Cement as Participating Affiliates to Section D-6-2 Eligibility to
Share in the Special Contribution of Supplement D-6 of the Plan.



Explanation:  This amendment clarifies that MDU Construction Services Group,
Inc. and Hawaiian Cement are Participating Affiliates in the Retirement
Contribution Feature of the Plan.


9.
By adding a new Supplement D-6A to the Plan, as follows:



Supplement D-6A


Provisions Relating to the
Retirement Contribution Feature


 
D-6A-1
Introduction.  Effective January 1, 2010, certain Participating Affiliates in
the Plan hereby establish a Retirement Contribution Feature as described in this
Supplement D-6A.  This Retirement Contribution Feature shall be in addition to
all other contributions provided pursuant to the Plan.



 
D-6A-2
Eligibility to Share in the Retirement Contribution.  Participation in the
Retirement Contribution for any Plan Year is limited to individuals who were
active Participants in a Company Pension Plan as of December 31, 2009.



 
In order to share in the allocation of the Retirement Contribution for any Plan
Year, Eligible Employees must complete 1,000 Hours of Service in that Plan Year;
provided, however, that if the Participant’s failure to complete 1,000 Hours of
Service in the Plan Year is due to the Participant’s Disability, Death, or
Retirement on attaining age 60 during such Plan Year, such Participant shall
nevertheless be entitled to a Retirement Contribution for such Plan
Year.  Individuals who satisfy the preceding requirements for Retirement
Contributions are referred to herein as “Supplement D-6A Participants.”


 
3

--------------------------------------------------------------------------------

 





 
D-6A-3
Amount of Retirement Contribution.  For each Plan Year, Supplement D-6A
Participants will be credited with the following static contribution based upon
their age as of December 31, 2009, and their eligible Compensation, excluding
bonuses, for the Plan Year:



Age as of
December 31, 2009
Retirement Contribution
Percentage
Less than 30
5.0%
30 but less than 35
7.0%
35 but less than 40
9.0%
40 but less than 45
10.5%
45 and over
11.5%



Notwithstanding the foregoing, if the Retirement Contribution Percentage above
for Participants who are Highly Compensated Employees is more than the amount
permitted under Section 415 of the Code, the Participant’s Retirement
Contributions shall be reduced to the extent necessary to comply with Section
415 of the Code. The Retirement Contribution Percentage above may also be
reduced for Participants who are Highly Compensated Employees, as necessary, to
pass nondiscrimination testing.
 
 
 
D-6A-4
Vesting.  Notwithstanding anything in Section 4.2 to the contrary, Supplement
D-6A Participants shall be vested in their Retirement Contribution upon
completing three (3) years of Vesting Service as defined below.



 
A “Year of Vesting Service” means a Plan Year in which the Supplement D-6A
Participant completes at least 1,000 Hours of Service. In addition, service with
any Affiliate that occurred prior to the effective date of Supplement D-6A shall
be recognized for purposes of this paragraph.  Notwithstanding the foregoing, a
Participant shall be fully vested in his or her Retirement Contribution Account
upon Death, Disability, or attaining age 60.



 
D-6A-5
Use of Terms.  Terms used in this Supplement D-6A shall, unless defined in this
Supplement D-6A or elsewhere noted, have the meaning given to those terms in the
Plan.



 
D-6A-6
Inconsistencies with the Plan.  The terms of this Supplement D-6A are a part of
the Plan and supersede the provisions of the Plan to the extent necessary to
eliminate inconsistencies between the Plan and Supplement D-6A.


 
4

--------------------------------------------------------------------------------

 



Explanation:  This amendment adds a new Supplement to the Plan to provide for
Retirement Contributions to the Plan accounts of those Participants who were
Participants of one of the Company’s Pension Plans as of December 31, 2009.


IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this Supplement to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“EBC”) on this 2nd day of
December, 2009.





   
MDU RESOURCES GROUP, INC.
   
   EMPLOYEE BENEFITS COMMITTEE
                   
By:
/s/ Vernon A Raile
   
Vernon A. Raile, Chairman       

 
 


 
5

--------------------------------------------------------------------------------

 
